Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-27-2001

Camden Cty Bd v. Beretta USA Corp
Precedential or Non-Precedential:

Docket 01-1051




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Camden Cty Bd v. Beretta USA Corp" (2001). 2001 Decisions. Paper 300.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/300


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT



                             No. 01-1051




           CAMDEN COUNTY BOARD OF CHOSEN FREEHOLDERS,

                                                     Appellant
                                   v.

   *BERETTA, U.S.A. CORP.; PIETRO BERETTA; BROWNING ARMS CO.;
BRYCO ARMS, INC.; COLT'S MFG CO., INC.; DAVIS INDUSTRIES, INC.;
GLOCK, INC.; HI-POINT FIREARMS; H&R 1871 INC.; CARL WALTHER GMBH;
   LORCIN ENGINEERING CO., INC.; NAVEGAR, INC.; PHOENIX ARMS;
RAVEN ARMS, INC.; SMITH & WESSON CORP.; STURM, RUGER AND CO., INC.;
   FORJAS TAURUS, S.A.; REPUBLIC ARMS; JOHN DOE MANUFACTURERS
(1-100); JOHN DOE DEALERS (1-100); JOHN DOE DISTRIBUTORS (1-100)

           (*Amended in accordance with Clerk's Order dated 1/26/01)



    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY

                   (Dist. Court No. 99-CV-2518 (JBS))
                District Court Judge: Jerome B. Simandle



                       Argued September 5, 2001

        Before: SCIRICA, ALITO, and BARRY, Circuit Judges.
                         __________________

                         ORDER AMENDING OPINION
                           __________________


          Per the direction of the Court, IT IS HEREBY ORDERED that the
slip
opinion in the above case, filed November 16, 2001, be amended as follows:
          1. On page 3, line 1, substitute the name "ANNE M. PATTERSON"
for the
name "ALAN E. KRAUS".

           2.    On page 3, line 20, replace ampersand between "Firearms" and
"H&R"
with   a comma and add   "& Browning Arms Co." after "H&R 1871, Inc.".

                               FOR THE COURT,




                               Clerk


DATED: December 27, 2001